Many speakers before me 
have eloquently debated the theme for this session. I 
am delighted that no one disputes the evidence that 
science presents to us concerning climate change. 
Today we meet in this Hall as neighbours and residents 
of this one planet earth. We are bound together by our 
common humanity and shared future. We have within 
us the capacity to act resolutely to save our planet, and 
now is the time. We cannot afford to squander any 
more opportunities, for tomorrow might be too late. 
 William Shakespeare instructs us, in his famous 
work, Julius Caesar, that: 
“There is a tide in the affairs of men, 
Which, taken at the flood, leads on to fortune; 
Omitted, all the voyage of their life  
Is bound in shallows and in miseries.  
On such a full sea are we now afloat;  
And we must take the current when it serves,  
Or lose our ventures.” 
 We are convinced that we should focus on 
working together to save our planet from the increasing 
threat of global warming and all its attendant 
consequences. When we meet as the peoples of the 
world, we must of necessity remind ourselves of the 
original and higher purpose of the United Nations. 
Many of the global challenges we face persist, not 
because they are insurmountable, but because we have 
fallen short of the commitments and obligations freely 
entered into under the Charter. 
 We, the peoples of the earth, have the human and 
cultural resources and technology to end severe global 
poverty and disease, reverse climate change, prevent 
wars and alleviate human suffering. Unfortunately, 
substantial resources continue to be wasted on 
destructive endeavours rather than constructive work. 
We squander valuable assets in the production of 
weapons of war and mass destruction rather than 
development. 
 The world would be a much better place if the 
natural resources on this planet were exploited to feed, 
clothe, educate, care for the sick, prevent diseases and 
build communities. Young men and women should 
grow up looking forward to doing extraordinary things 
to advance the cause of economic and social progress 
and not spending precious time manufacturing bombs 
and weapons of war or planning how to kill other 
human beings. 
 It is deeply regrettable that nations continue to 
give higher priority to the narrow pursuit of national 
interests than to cooperation for the common good and 
mutual benefit. This emphasis on rivalry breeds 
injustice, intolerance, extremism and aggression. We 
must remind ourselves that all of us are the people of 
this earth and no other. We are bound by our common 
humanity. We must rise to the challenge of the 
founders of this unique universal Organization, so that 
we may live for our respective countries rather than die 
for them and together build a more just and equitable 
future for us all. 
 The United Nations has touched the lives of the 
vast majority of our fellow human beings. We therefore 
reaffirm our abiding faith in its efficacy and usefulness 
in addressing global issues. The Organization embodies 
our hope and aspirations for peace, security, respect for 
human rights and development; in one word, a better 
life for all. In that respect, the search for consensus in 
all aspects of United Nations reform must of necessity 
continue in a fair, just and balanced manner. 
 From 51 Member States in 1945 to 192 in 2007, 
the United Nations has grown in diversity and 
universality. It has also spread and consolidated its 
legitimacy and authority throughout the world. The 
United Nations is the centre for harmonizing the 
actions of nations towards the attainment of the 
common good. Its strength lies in its unparalleled 
legitimacy. Without the United Nations, States, both 
large and small, would encounter many formidable 
challenges. 
 It is hardly surprising, therefore, that for this 
Organization to live up to its mandate and to people’s 
expectations, it has to constantly reform itself to 
respond to contemporary global challenges and 
realities. In his inspiring and visionary statement at the 
closing of the San Francisco Conference 62 years ago, 
President Harry Truman of the United States proffered 
timeless wise counsel when he said, 
“This Charter, like our own Constitution, will be 
expanded and improved as time goes on. No one 
claims that it is now a final or a perfect 
instrument. It has not been poured into a fixed 
mold. Changing world conditions will require 
readjustments   but they will be the 
readjustments of peace and not of war.
Those visionary words of one of the founding fathers 
of the United Nations should guide us in dealing with 
United Nations reform. We call upon the original 
signatories of the United Nations Charter and, in 
particular the permanent members of the Security 
Council, to assume greater leadership in the search for 
consensus and compromise on the reform of the United 
Nations Security Council. They should be more 
flexible in responding to proposals put forward on the 
reforms of the Security Council. 
 As nation States we are encouraged to build 
sound democratic institutions. It is imperative, 
therefore, that the principle of fairer, more inclusive, 
participatory and accountable institutions should be 
extended to global governance. In that respect, it 
should be perfectly understandable why a substantial 
number of Member States consider it not only 
necessary, but also long overdue, to increase 
membership of the Council in both the permanent and 
non-permanent categories. Today, important matters of 
international peace and security cannot be resolved 
through the monopoly of fire power. It requires greater 
participation and collaboration of nations   large and 
small. 
 Botswana recognizes that we cannot all be 
members of the Security Council. There are those 
among us who have the capacity to carry the daunting 
responsibilities of permanent membership. That is why 
it should be possible for us to reach consensus in 
making “readjustments of peace and not of war”. An 
all-or-nothing approach is not in our best interest. 
Botswana strongly supports the search for a 
compromise on that long-standing issue, which if left 
unresolved can only become an unnecessary distraction 
to other equally pressing priorities. 
 Conflicts in Africa cause the loss of hundreds of 
thousands of innocent lives. Many people are driven 
into abject poverty and exposed to disease due to the 
massive displacement of populations and destruction of 
their productive capacity. Huge amounts of resources 
are annually allocated to the United Nations 
peacekeeping budget to resolve conflicts. Even more 
resources are needed for the care and upkeep of 
refugees and displaced peoples. 
 The situation in Darfur continues to cause 
concern. Concerted efforts are needed to bring that 
conflict to an end. In this respect, we welcome the 
Security Council decision to deploy a peacekeeping 
mission in Darfur and call upon our brothers and sisters 
in the Sudan to work together to find a lasting political 
settlement. 
 Botswana is concerned about the situation in 
Chad and the Central African Republic. The loss of 
civilian lives is intolerable. We call upon Chad, the 
Central African Republic and other parties to those 
conflicts to commit to a peaceful political process to 
avert further loss of lives. It is clear that the resolution 
of conflict in that region will require closer 
cooperation, collaboration and partnership between and 
among those countries involved in conflict situations. 
 Following elections in the Democratic Republic 
of the Congo we are hopeful the country is on the road 
to recovery. It is important for the international 
community to continue to support the Democratic 
Republic of the Congo in its post-conflict 
reconstruction and development efforts. The marauding 
lawless militias that continue to undermine the peace 
process should be left in no doubt that anarchy will not 
be tolerated. 
 The Democratic Republic of the Congo and the 
countries of the Great Lakes region of Africa will for 
the foreseeable future require the assured support and 
partnership of the international community, not only in 
peacebuilding but more importantly, in the prevention 
of conflicts. 
 Botswana acknowledges the existence of those 
problems, not because we consider the future of Africa 
to be hopeless or bleak. We do so in order to arrive at a 
correct diagnosis of the illnesses and hence the 
prescription of the right remedy. 
 The African Union is playing a pivotal role in the 
prevention, management and resolution of conflicts on 
the continent. While the United Nations Security 
Council has the primary responsibility for the 
maintenance of international peace and security, Africa 
should be a dependable and indispensable partner in 
responding expeditiously to the urgent need to end the 
conflicts and save lives. 
 The countries and peoples of Africa should 
recognize that the primary responsibility for durable 
peace and social and economic development lies with 
them. In that respect, we should adopt sound policies 
and programmes that promote economic growth and 
development, foreign direct investment as well as 
domestic investment. 
 Indeed we are witnessing significant economic 
growth in Africa. The latest International Monetary 
Fund projections are that, in 2007 the African economy 
is expected to grow by six per cent, just below the 
seven per cent per annum target of the New Partnership 
for Africa’s Development, that is necessary to achieve 
the Millennium Development Goals (MDGs). 
 We look to our development partners to deliver 
on the pledges to scale up official development 
assistance to Africa, effect meaningful debt relief, 
improve market access for African goods and services 
and encourage their private sectors to invest in Africa. 
 In the year 2000, at the dawn of the new 
millennium, we convened in these hallowed halls to 
chart a new path for the United Nations development 
agenda. We adopted the Millennium Declaration and 
the Millennium Development Goals. We undertook to 
eradicate extreme poverty and hunger, promote gender 
equality as well as to combat HIV and AIDS. 
 The Millennium Summit followed many global 
conferences of the 1990s at which we made numerous 
commitments to combat poverty and 
underdevelopment. The outcomes of these United 
Nations conferences and summits provide a veritable 
template for addressing the debilitating scourge of 
poverty, disease, hunger and underdevelopment in the 
world. 
 Today, as we meet here seven years after the 
adoption of the Millennium Declaration and half way 
to 2015, we should pause and take serious stock of the 
progress made or the lack of it. It is evident that, while 
other regions of the world are making progress towards 
the realization of the MDGs, indications are that unless 
something is done to support Africa, the continent is 
unlikely to achieve any of the Goals by 2015. Statistics 
tell tales of a continent that is host to huge numbers of 
the poor and the hungry. Diseases, in particular 
HIV/AIDS, malaria and tuberculosis, still kill many 
people in Africa. Those factors require an urgent 
response, as they create conditions that pose a threat to 
peace, stability and security. 
 In this interdependent world, the United Nations 
cannot realistically hope to achieve the MDGs by 2015 
if one part of humanity is lagging so far behind. 
Something must be done to assist and support Africa. 
In March 2002 at Monterrey, Mexico, we recognized 
the imperative of global cooperation and partnership in 
the achievement of internationally agreed development 
goals. We agreed that 
“achieving the internationally agreed development 
goals, including those contained in the United 
Nations Millennium Declaration, demands a new 
partnership between developed and developing 
countries” (resolution 58/130, para. 11). 
Let us honour our commitments and move forward. 
 Let me conclude by reiterating the fact that 
Botswana has long recognized that sustainable 
development has to be a nationally owned and led 
process that requires sound democratic institutions and 
prudent economic management. Adherence to those 
principles, coupled with the exploitation of mineral 
resources and donor support, enabled us to achieve 
rapid economic growth and some measure of 
development. 
 Continued assistance is necessary to enable us to 
consolidate the gains of the past few years and ensure 
sustainable development. In that respect, the scope of 
development cooperation should include private sector 
development, private investment and access to 
technology. Assistance to middle-income countries 
such as Botswana is crucial and in the long-term 
interest of the global economy. We are asking not for 
handouts, but for assured support, partnership and 
collaboration. 
